Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on June 1, 2021, which paper has been placed of record in the file.
2.        Claims 21-53 are pending in this application.

                     

Allowable Subject Matter/Reasons for Allowance
3.       Claims 21, 31, 47, and 49 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims recite significantly more than the abstract idea and integrate the abstract idea into a practical application, specially the limitations “a pattern recognition-based predictive model automatedly determining occurrence of an accident based on comparison of the vehicle status information with said accident patterns, and with respect to a determined occurrence of an accident further determine: accident type and severity including estimated strength, zone and direction of impact based on comparison of the vehicle status information with impact strength, zone and direction information contained within said accident patterns; and a damage and repair estimate based on comparison of the determined accident type and severity including the estimated strength, zone and direction of impact with said damage patterns”  provide computer-specific technological improvements by executing a pattern recognition-based predictive model to determine accident type and severity and estimate damage and repair, thus integrate the abstract idea into a practical application. Thefore, the claims are eligible.
4.         Claims 21, 31, 47, and 49 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Branmaier et al. (US 8,799,034) disclose a communication module may receive communications from a vehicle. A collision detection module may determine that a collision has occurred at a vehicle based on one or more of the communications received from a vehicle. A participant identification module may identify one or more participants involved in the collision based on one or more communications received from the vehicle. A fault determination module may identify one of the participants as the at-fault participant based on a comparison of a fault determination ruleset to vehicle telematics data included in one or more of the communications received from the vehicle. A claims processing module may determine whether to file an insurance claim associated with one of the participants based on the estimated repair cost.
           2) Brandmaier et al. (US 8,510,196) disclose systems and methods provide for an automated system for analyzing damage and processing claims associated with an insured item, such as a vehicle. An enhanced claims processing server may analyze damage associated with the insured item using photos/video transmitted to the server from a user device (e.g., a mobile device). The mobile device may receive feedback from the server regarding the acceptability of submitted photos/video, and if the server determines that any of the submitted photos/video is unacceptable, the mobile device 
         3) Brinkmann et al. (US 9,141,582) disclose a driving analysis server may be configured to receive vehicle location data and/or operation data from one or more vehicle systems, identify driving trips and/or driving patterns based on the vehicle data, determine risk assessment values corresponding to the driving trips and driving patterns, and calculate driver scores based on the analyzed driving trip and driving pattern data. Destination locations may be identified for a vehicle's driving trips, and information relating to the destination locations may be retrieved and analyzed to determine risk factors and risk assessment values associated with driving to and from the destination, as well as parking at the destination. Specific driving trip types or purposes may be identified, and driving scores may be calculated based on the vehicle location and time data, including the risk factors, risk assessment values, and the determined trip types or purposes.          
            Therefore, it is clear from the description of Braindmaie034r's, Brandmaier196’s, and Brinkmann’s inventions that the combination of prior arts do not considered the possibility of: a pattern recognition-based predictive model automatedly determining occurrence of an accident based on comparison of the vehicle status information with said accident patterns, and with respect to a determined occurrence of an accident further determine: accident type and severity including estimated strength, zone and direction of impact based on comparison of the vehicle status information with impact strength, zone and direction information contained within said accident patterns; and a damage and repair estimate based on comparison of the determined accident type and severity including the estimated strength, zone and direction of impact with said damage patterns,  as included in claims 21, 31, 47, and 49.
5.         Claims (22-30, 48), (32-46) and (50-53) are allowed because they are dependent claims of the allowable independent claims 21, 31, and 49 above, in that order.


                                                            Conclusion
6.        Claims 21-53 are allowed.
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                              June 19, 2021